Case 5:19-mj-00026-JPM Document 1-1 Filed 06/06/19 Page 1 of 10 PageID #: 2




                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

       I, William M. Lemon, being first duly sworn, hereby depose and state as follows:

                    INTRODUCTION AND AGENT BACKGROUND

      1.      I make this affidavit in support of an application for a search warrant for a residence
      at 4890 Veterans Highway, New Martinsville, West Virginia 26155, which is located in
      the Northern District of West Virginia. Residence is further described as single story
      dwelling which sits along the eastern roadway edge of Veterans Highway (WV Route 180).
      The driveway is located approximately 250 feet south of the intersection of Veterans
      Highway and Dutch Run Road. The residence has an attached single car garage which is
      visible from the roadway. Residence also has a red tin roof as well as stone facade and
      large picture window which also faces the main roadway.

      2.     I am a deputized Task Force Officer with the Drug Enforcement Administration
      (DEA), United States Department of Justice. As such, I am a law enforcement officer of
      the United States within the meaning of 18 U.S.C. §2510(7), and am empowered by law to
      conduct investigations and to make arrests for offenses enumerated in 18 U.S.C. §2516.

      3.      Your affiant has been employed with the West Virginia State Police (“WVSP”)
      since November 1998. Your affiant successfully completed his police training which
      included classes dealing with criminal investigations. In June 1999, your affiant was
      assigned to the West Virginia State Police, Martinsburg Detachment, at which time he
      received additional training dealing with criminal investigations, specifically illegal
      narcotics investigations, crimes against property and persons. Prior to employment with
      the West Virginia State Police, your affiant received a Bachelor of Science Degree in
      Criminal Justice from Fairmont State University. This course of study focused on criminal
      law, criminal investigations, and illegal narcotics.

      4.      As a West Virginia State Trooper, your affiant has been the lead investigator in
      over three hundred criminal investigations. These investigations have resulted in successful
      prosecution in state and federal court. Further, your affiant is currently assigned to the
      West Virginia State Police Bureau of Criminal Investigations (BCI) and the Marshall
      County Drug Task Force. Your affiant has received intensive training in regard to drug
      investigations and has completed the Drug Enforcement Administration basic drug
      investigation course. Your affiant often works in an undercover capacity to facilitate the
      purchase or seizure of narcotics.
Case 5:19-mj-00026-JPM Document 1-1 Filed 06/06/19 Page 2 of 10 PageID #: 3




       5.     The facts in this affidavit come from my personal observations, my training and
       experience, and information obtained from other agents and witnesses. This affidavit is
       intended to show merely that there is sufficient probable cause for the requested warrant
       and does not set forth all of my knowledge about this matter.

       6.      Based on my training and experience and the facts as set forth in this affidavit,
       there is probable cause to believe that violations of 21 U.S.C. § 841 have been
       committed by Amber BROWN and others. There is also probable cause to search
       the information described in Attachment B for evidence of these crimes, as described in
       Attachment A.
                                    PROBABLE CAUSE

      7.      On October 23, 2018 Task Force Officers of the Marshall county Drug Task Force
      (MCDTF) in Moundsville, WV debriefed Timothy LOHRI in regard to his account of the
      facts and circumstances surrounding the Elaine Crip Family(ECF)/Drug Trafficking
      Organization (Columbus, OH based DTO that established a drug trade in the NDWV). This
      interview took place in the presence of his attorney, Ed Rollo, and was in accordance with
      a standard plea agreement reached in the United States District Court in the Northern
      District of West Virginia. LOHRI advised that he was aware that the ECF/DTO established
      a “trap” (drug distribution residence) at the apartment of Amber BROWN in the Chapel
      View housing project. Lohri stated he became aware of this situation as Rodriquies “Dree”
      EVANS (ECF/DTO leader, currently under indictment in NDWV) asked him if he knew
      BROWN and if she was a snitch. Lohri advised EVANS that he did not know BROWN.
      Lohri stated that EVANS sent two guys to BROWN’s apartment to monitor drug sales.

      8.      During early January, 2019 SGT W.M. Lemon learned from Wetzel County Deputy
      Sheriff, Roger Spragg that his office received information from an anonymous source that
      Amber BROWN was shot and beaten within a residence she resides in New Martinsville,
      WV. Spragg advised that he was dispatched to perform a “welfare check” of BROWN.
      Spragg further advised when he arrived at the residence BROWN was not present.

      9.      On January 13, 2019 SGT W.M. Lemon received digital photographs of Amber
      BROWN from a confidential informant, in which she appeared to have been beaten about
      the face and shot in the left upper arm. The pictures were taken in a residence in which
      BROWN was residing located at 4890 Veterans Highway, New Martinsville, WV. SGT
      Lemon positively identified the residence as the MCDTF executed a search warrant at the
      residence in regard to a former occupant. BROWN did not contact the police or seek
      medical treatment at a hospital for the gunshot or the beating.

      10.    On January 19, 2019, SGT Lemon was covertly monitoring the FACEBOOK page
      of Amber BROWN. SGT Lemon observed that BROWN posted on her timeline two (2)
      photographs of a police report pertaining to a undercover police operation and the recent
                                              2
Case 5:19-mj-00026-JPM Document 1-1 Filed 06/06/19 Page 3 of 10 PageID #: 4




       federal indictment of Meagan THOMPSON for distribution of crystal methamphetamine
       in the NDWV. Along with the police report BROWN posted that THOMPSON was a
       “snitch” and working with the police.

       11.     On February 28, 2019, Corporal J.R. Kocher of the MCDTF while investigating an
      unrelated crime at the Northern Regional Jail began monitoring jail calls originating from
      the NRJ. During the monitoring, Kocher discovered that inmate Rodriquies “Dree”
      EVANS (referenced in paragraph #7) was telephoning Amber BROWN. Kocher further
      learned that BROWN had begun visiting EVANS at the NRJ in July, 2018. Kocher also
      began monitoring telephone calls between EVANS and BROWN beginning in January
      2019 through April 2019. During this time frame EVANS telephoned BROWN
      approximately 45 times. During these telephone calls EVANS often tells BROWN to three
      way another caller onto the line- on one occasion the third party caller is a male subject
      referred to as “Shaggy”. EVANS, BROWN and “Shaggy” discuss selling drugs in the
      NDWV. EVANS also tells “Shaggy” that he needs to get with my people, (believed to
      mean Evans wants “Shaggy” to make contact with Evan’s associates in Columbus, OH-
      likely Elaine Crip Family members to facilitate drug distribution). “Shaggy” advises
      EVANS and BROWN that he has a “Spot” set up in Paden City and he is ready, (believed
      to mean “Shaggy” has a “trap house” set up to distribute drugs). In another jail call
      “Shaggy” was speaking with Amanda LONG, who was incarcerated at the NRJ. During
      this call “Shaggy” tells LONG that he is set up with “Black James” in Paden City.

      12.     Members of the MCDTF were able to identify “Shaggy” as Caleb MCCUNE of
      New Martinsville, WV. It was further learned that MCCUNE and EVANS were at one
      time housed together in the same pod at the Northern Regional Jail. MCCIJNE is imown
      by members of the MCDTF as a lower level drug dealer in the New Martinsville area.
      Further, MCCUNE is a multi-state felony offender with five (5) previous arrests for drug
      related crimes in West Virginia and Pennsylvania.

      13.     Members of the MCDTF were able to identify “Black James” as James DIGGS.
      DIGGS who resides at 104 East Pollock Street, Paden City, WV. DIGGS is a former
      soldier in the US Army and was arrested in 2012 for use of schedule I, II or III drugs.
      DIGGS was subsequently discharged for wrongful use of cocaine and hallucinogens via
      Chapter 14 discharge (other than honorable). DIGGS resides at the Pollock Street address
      with Helena Danielle Billiter.

      14.     On March 6, 2019, SGT W.M. Lemon established covert surveillance in the area
      of Amber BROWN’S residence located at 4890 Veterans Highway, New Martinsville,
      WV. Lemon observed a maroon in color GMC Envoy with Iowa registration plates park at
      the residence. An unknown white male and BROWN exited the vehicle and entered the
      residence.
                                              3
Case 5:19-mj-00026-JPM Document 1-1 Filed 06/06/19 Page 4 of 10 PageID #: 5




       15.     On March 7, 2019, CPL Kocher of the MCDTF observed the above-mentioned
       vehicle in New Martinsville, WV and established surveillance on same. Kocher observed
       the same unknown white male along with Julie HATOY and Amber BROWN within the
       vehicle. HATOY lives within the house in which BROWN resides. Kocher continued
       surveillance on this group for approximately 3 hours, during which they met with several
       people and exhibited behavior that is consistent with street level narcotics distribution.

       16.     On March 8, 2019, SOT Lemon again established surveillance at the residence of
       Amber BROWN. Lemon observed the maroon GMC Envoy arrive at the residence and
       depart a short time later. During this incident the Lemon caused the vehicle to be traffic
       stopped and positively identified the unknown white male. The driver was identified as
       James LEONATTI, of Little Rock, Kansas. LEONATTI is a sex offender and multi-state
       offender with approximately 10 felony arrests, including multiple drug arrests.

      17.     On March 11, 2019, a controlled buy of crystal methamphetamine was conducted
      with Amber Brown at her residence, by way of a confidential informant. Approximately
      3.5 grams (8 ball) of crystal methamphetamine was purchased from BROWN for $200.
      Also present during the controlled buy within the residence was Caleb MCCTJNE. This
      controlled buy was coordinated via FACEBOOK messenger. The purchased drug evidence
      was sent to the DEA Mid-Atlantic Laboratory for analysis. On April 29, 2019 SOT Lemon
      received the lab report from the DEA Mid-Atlantic Forensic laboratory in regard to the
      above mentioned purchased drug evidence. The report identified the drug evidence as
      Methamphetamine Hydrochloride, with a substance purity of 100%.

      18.     On March 13, 2019, SOT Lemon received information pertaining to Amber
      BROWN distributing crystal methamphetamine-”Ice “in New Martinsville and other areas
      of the NDWV. The 501 was a former CI who has performed controlled buys and provided
      reliable information in the past. The SOT has stayed within the residence in which Amber
      BROWN resides, in the past and has observed her selling “ice” from this residence. The
      SOI stated BROWN is associated withluses as a driver, James “Jimmy” LEONATTI, a
      resident of Iowa. The undersigned officer has observed LEONATTI with BROWN on
      3/6/19. The SOT further stated that BROWN uses LEONATTI to pick up “loads” of “Ice”
      during “re-ups”. The SOT stated that several people are selling Ice originating from
      BROWN. It is unknown if these subjects are “working” for/with BROWN or are merely
      using BROWN as a SOS then redistributing on their own. Anthony “Tony” WOODRUM
      and Kaley EDGELL: These subjects are living at EDGELL’s residence in Brooklyn area
      of New Martinsville. Both are known by Task Force Members as low level Ice users and
      dealers. The SOT stated that these two subjects were “pushing for BROWN” (NFl).
      Diamond AUSTIN was identified by the SOT as another subject selling Ice originating from
      BROWN. AUSTIN lives with “Gay Paige” (NFl) in the area of 722 Sixth Street, New
                                               4
Case 5:19-mj-00026-JPM Document 1-1 Filed 06/06/19 Page 5 of 10 PageID #: 6




       Martinsville, WV. AUSTIN is known by Task Force Members through association with
       Martin MCNEIL/ANDERSON as AUSTIN is the Mother of his child. Zachery JERICHO
       was identified as selling Ice from BROWN. JERICHO’s is associated with Julie HATGY
       as she is the mother of his children, she further resides with BROWN. JERICHO is
       reportedly living with his mother in New Martinsville, WV (NFl), although he is known to
       stay at BROWN’s residence. Julie HATGY was identified by the SOl of selling Ice
       originating from BROWN. HATGY resides with BROWN and Michael METZ at 4890
       Veterans Highway, New Martinsville. NOTE: SGT Lemon has performed controlled buys
       on both EDGELL and JERICO, with both cases still outstanding.

      19.      On March 14, 2019, SGT Lemon and members of the MCDTF established covert
      surveillance at the residence of Amber BROWN. BROWN was observed to enter a vehicle
      and depart the residence. TFO Keith McCallen traffic stopped the vehicle a short time later
      for a traffic violation. McCallen identified BROWN along with the driver, Irvin LOY and
      passengers Debra DERBY and David METZ (METZ is the owner of the residence in which
      BROWN and HATGY reside-METZ resides there as well). METZ was subsequently
      arrested for misdemeanor possession of methamphetamine and obstructing an officer.

      20.     On March 14. 2019, MCDTF member, SGT James Matthews initiated a traffic stop
      on a vehicle traveling north on State Route 2 in Marshall County. Matthews identified the
      occupants of the vehicle as Markos WHEELER and Dominic MCCALL, both of
      Columbus, OH. During the traffic stop Matthews seized suspected marijuana from the
      vehicle during a probable cause search. During a roadside interview, SGT Matthews
      developed probable cause to seize the cell phones of both subjects and $3,570 in U.S.
      currency on the person of MCCALL. Both subjects were released after the traffic stop.
      An inquiry was made to the Columbus Police Department, Criminal Intelligence Unit (gang
      unit) in regard to MCCALL and WHEELER. Both MCCALL and WHEELER were
      positively identified as members of the Elaine Crip Family (referenced in paragraph #7).
      A search warrant was executed on the cell phones and it was learned that the cell phone in
      MCCALL’S possession was assigned the telephone number (614) 377-1439.
      Subsequently, it was learned that Rodriquies “Dree” EVANS, Elaine Crip Family leader,
      had been contacting the phone number assigned to the cell phone of Dominic MCCALL
      from the Northern Regional Jail. CPL Kocher identified calls between EVANS and
      MCCALL from 11/1/18 and 3/22/19. Kocher listened to these calls in which EVANS talks
      to a subject he refers to a “NIC” (believed to be slang/shortened version of Dominic) and
      discovered that EVANS had arranged for MCCALL to supply Amber BROWN with
      crystal methamphetamine for distribution throughout the NDWV. MCCALL was the
      Source of Supply (SOS) for BROWN for an unknown period of time and may still be the
      Source of Supply (SOS). It was also discovered that MCCALL was the person who shot
      and beat BROWN in her residence in January, 2019 (referenced in paragraph #9). The


                                               5
Case 5:19-mj-00026-JPM Document 1-1 Filed 06/06/19 Page 6 of 10 PageID #: 7




       shooting and beating of BROWN stemmed from a disagreement in regard to the sale of
       crystal methamphetamine.

      21.     On March 18, 2019, members of the MCDTF established covert surveillance in the
      area of 104 East Pollock Street, Paden City (DIGGS residence and purported “trap” house,
      established by MCCUNE). Foot and vehicle traffic was observed at the residence that is
      consistent with illegal drug activity. Members of the MCDTF observed a vehicle depart
      the residence with three occupants and caused the vehicle to be traffic stopped due to
      equipment violations. The vehicle occupants were identified as Justin STILLWAGON,
      Helena Danielle BILLITER and Cynthia LQY. A K-9 search of the vehicle indicated the
      presence of narcotics, subsequently LOY was issued a misdemeanor citation for possession
      of heroin and prescription narcotics.

      22.     On April 1, 2019, SGT Lemon was covertly monitoring the FACEBOOK page of
      Amber BROWN. SGT Lemon observed that BROWN posted on her timeline one (1)
      photograph of a police report pertaining to a narcotics operation. BROWN further posted
      that Zack FARLEY was a “snitch” and working with the police.


      23.    On April 30, 2019 MCDTF conducted a controlled buy at the residence of Amber
      Brown, with CI 266-19-03. This controlled buy was for $200 of crystal methamphatamine.
      This substance field tested positive for methamphatamine.

      24.    On May 1, 2019. SGT Lemon caused a controlled buy to occur in New Martinsville,
      WV. During the controlled buy the CI purchased 3.5 grams of crystal methamphetamine
      from Wesley Aaron EBBERT for $200. A previous controlled buy with EBBERT occurred
      on April, 18, 2019. Both of the above-mentioned controlled buys were coordinated via
      messages through cellphone with EBBERT. EBBERT is believed to be distributing crystal
      methamphetamine obtained from Amber BROWN.

      25.     During the controlled buy EBBERT arrived in a silver BMW SUV driven by his
      live-in girlfriend and mother of children, Summer Lyn STARCHER. After the controlled
      buy the undersigned officer picked up surveillance on the vehicle along State Route 180 in
      New Martinsville, WV. A short time later the vehicle was traffic stopped by Wetzel
      County Deputy, Mike Owens. The stop was initiated due to EBBERT having an active
      state warrant for his arrest for driving violations. EBBERT was subsequently arrested at
      the scene.

      The driver of the vehicle STARCHER gave consent for the vehicle to be searched and
      admitted their was drugs within the vehicle. A search of the vehicle yielded ¼ ounce of
      crystal methamphetamine.

      26.    SGT Lemon learned that STARCHER was willing and wishing to talk to someone
      in regard to the drugs located during the traffic stop. The undersigned officer interviewed
      STARCHER (post Miranda) in regard to her account of the facts and circumstances
                                                6
Case 5:19-mj-00026-JPM Document 1-1 Filed 06/06/19 Page 7 of 10 PageID #: 8




       surrounding this incident. STARCHER admitted that there was crystal methamphetamine
       and other drugs in the vehicle that was seized during the traffic stop. STARCHER stated
       that her boyfriend, EBBERT had decided to start selling crystal methamphetamine to make
       ends meet and pay bills.      STARCHER further identified two (2) Sources of Supply
       (SOS) that EBBERT used to obtain crystal methamphetamine for redistribution in the
       Northern District of West Virginia. In addition, STARCHER stated she has personal
       knowledge that EBBERT has used Amber BROWN as a Source of Supply for crystal
       methamphetamine.

       27.   On May 10, 2019 at approximately 1300 hours, the undersigned officer along with
       CPL J.R. Kocher debriefed Mr. EBBERT in regard to his account of the facts and
       circumstances surrounding the distribution of crystal methamphetamine in the NDWV,
       more specifically Wetzel and Marshall Counties.

      28.    EBBERT was arrested on a state warrant for his arrest following a controlled buy
      that occurred in New Martinsville, WV. A search of the vehicle he was arrested in yielded
      approximately 6.7 grams of crystal methamphetamine and the debriefing of the Driver,
      Summer STARCHER (EBBERT’s girlfriend and Mother of his children). EBBERT
      contacted the undersigned officer and wanted to work as a CI for consideration in regard
      to possible criminal charges in the future.

      29.      EBBERT stated he began buying crystal methamphetamine from BROWN in
      November, 2018. EBBERT stated he used Julie HATGY as a go- between himself and
      BROWN. EBBERT stated he obtained meth on three (3) occasions two being eight balls
      (3.5 grams) and one occasion for a quarter ounce. EBBERT stated on Black Friday, 2018
      BROWN, HATGY and Zach JERICHO robbed him in BROWN’s residence. EBBERT
      stated they stole $200 and 7 or 8 grams of meth from him. After this incident EBBERT
      stated he used Ben ARMON as a go-between to obtain meth from BROWN. EBBERT
      stated he used ARMON, who would contact HATGY to arrange delivery on three
      occasions, once at BROWN’s residence for an 8 ball, once at Abbie View in New
      Martinsville for ¼ ounce and once along 5   th1
                                                      Street in NM for four (4) grams. EBBERT
      further stated he supplied BROWN with crystal methamphetamine on three occasions in
      February 2019. The first occasion was at Tractor Supply in NM for one gram. The second
      occasion was in March 2019 at Tractor Supply for ¼ ounce and the last occasion occurred
      at Choo-Choo’s in NM for four grams. During all occasions BROWN was driven to the
      locations by James LEONATTI.
      30.     On May 14, 2019 the undersigned officer was notified by a neighbor of Amber
      BROWN that EBBERT’s vehicle along with several other vehicles were at BROWN’s
      residence. A short time later the neighbor reported that a male subject was running down
      the roadway near BROWN’s residence in only underwear and socks and EBBERT and
      another subject ran out of the house and into their vehicle speeding away. The undersigned
      officer made an inquiry with EBBERT as to what occurred. EBBERT stated that he and
      Steve HALFORD made arrangements to purchase meth from BROWN (Not a controlled
      buy). EBBERT stated that within the BROWN residence was Julie HATGY, Robert
      MAVETY, BROWN, Michael METZ and Jimmy ELLISON. EBBERT stated that they
      began beating and robbing both he and HALFORD, cutting their faces with rings or some
      kind of sharp objet. EBBERT further stated that they stole all his money he brought for
                                                7
Case 5:19-mj-00026-JPM Document 1-1 Filed 06/06/19 Page 8 of 10 PageID #: 9




       the purchase of meth and his cell phone. It was further learned at the beginning of this
       incident, Amber BROWN stole EBBERT’s cell phone and accessed messages between
       SGT Lemon and EBBERT in regard to EBBERT attempting to work as a confidential
       informant. EBBERT advised that BROWN and the others beating him after learning that
       EBBERT was attempting to work with the police.

      31.    On May 21, 2019 MCDTF conducted a controlled buy with Julie Hatgy in New
      Martinsville, WV with CI 327-19-01. The controlled buy was for $200 of crystal
      methamphatamine, the purchased drug evidence field tested positive for
      methamphatamine.

      32.    On May 24, 2019 at approximately 1000 hours, the undersigned officer debriefed
      James ELLISON at the Northern Regional Jail. ELLISON was arrested the previous
      evening by NMPD for felony fleeing in a vehicle. ELLIS ON is referenced paragraph 30,
      in regard to EBBERT. ELLISON was called by Amber BROWN when EBBERT and
      others were at her residence. ELLISON arrived and beat EBBERT and two other subjects
      upon BROWN’S request.

      33.    ELLISON agreed to the debrief and wished to be released from Jail to work as a
      Confidential Informant. After interviewing ELLIS ON the undersigned officer decided to
      not seek ELLISON’s release and not employ ELLISON as a CI.

      34. ELLISON stated that BROWN uses him as a “Hitman” further, she refers to him as
      her “Hitman”. ELLISON stated BROWN uses him as muscle and he beats people for
      BROWN. ELLISON stated he was a runner for BROWN and he has sold meth for
      BROWN “countless times”. ELLISON stated he was at BROWN’s residence a week prior
      and BROWN received ¼ pound of crystal methamphetamine from a black male from out
      of town. ELLIS ON stated that when BROWN received the meth she placed same into a
      safe located in her living area (This is consistent with previous debriefs/intel reports). The
      undersigned officer inquired as to who ELLISON had sold to in the past. ELLISON stated
      he has sold to George MOFFITT, Mary MOFFITT, Mary GREATHOUSE, Skyler
      BARNHARDT, Willard LOY.

      35. Throughout this investigation investigators with the MCDTF have received credible
      information from several neighbor’s in regard to the happenings in and around the
      residence of Amber Brown. This information has pertained to photographs of vehicles in
      the driveway, registration plates of vehicles in the driveway and the identity of people at
      the residence; often times these subjects were confirmed to be active in the distribution of
      crystal methamphatamine.

      36. On June 1, 2019 at approximately 0518 hours, neighbor’s of Amber Brown reported
      to investigators at the MCDTF of hearing a gunshot from the residence and people yelling.
      The police were not contacted and no further activity was observed.

      37.    On June 3, 2019 SGT Lemon received details from a Source of Information (SOl)
      that has access to Amber BROWN, that a subject named Martin ANDERSON was
      returning to the area for the purpose of becoming the crystal methamphatamine Source of
                                                8
Case 5:19-mj-00026-JPM Document 1-1 Filed 06/06/19 Page 9 of 10 PageID #: 10




       Supply (SOS) for Amber BROWN. (NOTE: ANDERSON was slated to be indicted in the
       NDWV for a weapons violation on June 4, 2019). ANDERSON had fled the area in late
       2018 in anticipation of possibly being indicted and established residency in South Carolina.
       The SOT stated they would get more details in regard to the date of the re-up with BROWN
       and what type vehicle ANDERSON is operating.

       38.   On June 4, 2019 Martin ANDERSON was indicted in the NDWV for three (3)
       weapons violations.

       39. On June 5, 2019 the SOI mentioned in paragraph 37 advised SGT Lemon that Martin
       ANDERSON was driving a white four door Cadillac and the re-up with BROWN had not
       taken place.

       40. On the same date, SGT Lemon and CPL Kocher began searching the New Martinsville,
       WV area for Martin ANDERSON. Lemon and Kocher observed a white Lincoln Town
       car (similar in appearance to a Cadillac) with South Carolinian registration. Lemon and
       Kocher began surveillance of the Lincoln. A short time later the subjects within the
       Lincoln began driving erratically and attempting to shed the surveillance. The Lincoln
       accelerated through the downtown area of New Martinsville, reaching speeds of 70 MPH
       and running stop signs. Lemon and Kocher continued surveillance at a distance at normal
       speeds. Eventually the Lincoln crashed in the yard of a residence and three (3) subjects
       fled the vehicle on foot. After a short foot pursuit, Martine ANDERSON was taken into
       custody (a digital scale was located along the route ANDERSON fled). A witness to the
       subjects fleeing on foot directed police to a garbage can in which the witness observed the
       fleeing subject through a handgun. A Smith and Wesson, 9 mm pistol was recovered from
       the garbage can. Two (2) subjects evaded capture by the police, but were later identified
       by the MCDTF.

       41. SGT Lemon learned that Martin ANDERSON had brought his three year old autistic
       daughter from South Carolina and she was currently in a motel in St. Marys, WV with a
       subject named Shayla LEGENDRE. SGT Lemon caused a welfare check to occur at the
       motel and LEGENDRE was identified and interviewed. LEGENDRE gave consent to
       search the room and a small amount of crystal methamphatamine was located. CPS was
       contacted and CPS workers took custody of the three year old girl.

       42. Troopers conducting the welfare check interviewed the staff at the motel. Troopers
       advised SGT Lemon that LEGENDRE and ANDERSON checked into the motel on June
       4, 2019 and were assigned room 17. Further, at 0300 on June 5, 2019 Julie HATGY
       (mentioned throughout affidavit, known associate of Amber BROWN). Checked into room
       16 (next door to room 17) and used ANDERSON’s vehicle information in regard to her
       vehicle on the motel registration card. HATGY was no longer in the room at 0700 the same
       date (occupied room for less than four hours).

       43.  On June 5, 2019 members of the MCDTF received information from neighbors of
       Amber BROWN that a high number of vehicles and people were in an around the residence.
       MCDTF members believe this is indicative of possible drug distribution activities.


                                                9
Case 5:19-mj-00026-JPM Document 1-1 Filed 06/06/19 Page 10 of 10 PageID #: 11




         44.     SGT Lemon believes that the activities described in paragraph 42 was the re-up
         mentioned in paragraph 39. Further, SGT Lemon believes HATGY to be acting on the
         behalf of Amber BROWN.

         45.     Sgt. Lemon has knowledge that Amber BROWN has association with known gang
         members (Elaine Crip Family), and that BROWN was pistol whipped and shot by a known
         ECF member in the residence to be searched. After that incident, BROWN stated to several
         people that she has obtained a pistol, further we have knowledge that a gun was fired in or
         around the residence on June 1 st. Additionally, BROWN has caused the beating of three
         (3) people within the residence.

          46.    Furthermore, on a case-by-case basis, your Affiant evaluates every circumstance
          existing at the time of search warrant execution to determine whether any emergency
          exists to justify entry without knocking and announcing first, into that particular location.
          Based upon the anticipated presence of firearms inside the described premises, your
          Affiant is requesting that the agents/officers not be required to knock and announce prior
          to entering Subject Premises since knocking would risk injury to the police officers
          executing the search warrant and also risk the occupants destroying the sought-after
          evidence between the knocking and announcing, and his or her entry. Furthermore,
          because of the potential for individuals to be armed and the safety of the law enforcement
          officers involved, your Affiant requests that the Court authorize execution of the warrant
          at any time of the day or night.

           In summary, your affiant, with his specialized training and experience, after evaluating
         the aforementioned information believes that Amber BROWN is operating a drug
         trafficking Organization (DTO) and is distributing crystal methamphetamine within the
         NDWV.

  I swear and subscribe to the information contained in this affidavit:

                     th
                     6
  Executed on this        day of June 2019.




                                  -                         TFO W.M. Lemon
                                                            WVSP-BCI




                                              th
                                              6
  Subscribed to and sworn before me this           day of June, 2019.




                                                            U    L)TATES MAGISTRATE JUDGE

                                                       10
